Citation Nr: 0310106	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-operative right 
tibial tubercle, Osgood-Schlatter disease, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran served on active duty for training from September 
1, 1977 to January 6, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that increased the veteran's rating for 
his service connected post operative right tibial tubercle, 
Osgood-Schlatter's disease (right knee disability), to 20 
percent.  The veteran disagrees with this evaluation.



REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).

By letters dated January 8, 2003, and March 27, 2003, the 
Board attempted to comply with the notification requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2002), by informing the veteran of the evidence and 
information needed to substantiate his claims, the evidence 
and information that he should submit and the assistance that 
VA would provide in obtaining evidence and information on his 
behalf.  In these letters, the Board also informed the 
veteran that he would be afforded a period of 30 and 60 days, 
respectively, in which to submit the additional evidence and 
information and that his claims would be decided on the 
current record if the requested evidence and information were 
not received within the days allotted.  

The 30 and 60 day limits for the submission of additional 
evidence and information are contrary to the provisions of 38 
U.S.C.A. § 5103(b) (West 2002), which provide that a claimant 
must submit requested evidence and information within one 
year of the date of the letter notifying the claimant of the 
required evidence and information.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

Thus, the record reflects that the veteran has not been 
afforded the one year period in which to submit the evidence 
and information requested by the Board, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue another letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




